Citation Nr: 0114329	
Decision Date: 05/22/01    Archive Date: 05/30/01

DOCKET NO.  00-15 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for the 
service connected post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at law


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel



INTRODUCTION

The veteran had active service from June 1971 to June 1974 
with 4 years, 7 months and 9 days of prior active service.

This appeal arises from an April 2000 rating decision of the 
Muskogee, Oklahoma Regional Office (RO) which granted service 
connection for PTSD and assigned a 50 percent evaluation and 
denied entitlement to TDIU benefits.  In regard to this 
claim, the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court") has held that 
unlike claims for increased ratings, "staged ratings" or 
separate ratings for separate periods of time based on the 
facts found may be assigned following the initial grant of 
service connection.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

In this case, as the April 2000 rating decision was the 
initial grant of service connection for PSD, whether staged 
ratings should be assigned for this disability must be 
addressed.  In this way, the Court's holding in Fenderson 
will be complied with in the adjudication of the veteran's 
appeal for a higher evaluation.


REMAND

VA is required to conduct an accurate and descriptive medical 
examination based on the complete medical record.  38 C.F.R. 
§§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
this case, the veteran was afforded a VA psychiatric 
examination in September 1998 in support of his claim for the 
grant of service connection for PTSD.  Since that time, 
current treatment records for PTSD have not been obtained and 
the veteran has not been afforded a VA rating examination.  
In short, the September 1998 VA psychiatric examination is 
fundamentally flawed for the purposes of evaluating the claim 
for a higher evaluation.

In addition, the Court has held that in cases concerning the 
rating of disorders, clinical findings must be related 
specifically to the applicable rating criteria.  Massey v. 
Brown, 7 Vet. App. 204 (1994).  Here, the existing clinical 
findings are not adequate to rate the veteran's PTSD under 
all of the applicable rating criteria in Diagnostic Code 
9411.  Accordingly, a VA psychiatric examination must be 
conducted to provide complete clinical findings in order to 
facilitate the evaluation of the veteran's PTSD.

The Court has held that the duty to assist the claimant in 
obtaining and developing available facts and evidence to 
support his claim includes obtaining all relevant medical 
records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  All 
current treatment records relative to the service connected 
PTSD should be obtained to include those from the Oklahoma 
City VA medical center.

The record shows that the veteran has been in receipt of 
Social Security Administration (SSA) disability benefits 
since July 1998.  The Court has held that the VA has a duty 
to attempt to secure all records of the SSA regarding the 
veteran's rating of unemployability for SSA purposes.  
Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  Thus, 
the RO must request complete copies of the SSA decision and 
records utilized in considering the veteran's claim for 
disability benefits.

Also in regard to the claim for a higher evaluation for the 
service connected PTSD, the Court has held that unlike claims 
for increased ratings, "staged ratings" or separate ratings 
for separate periods of time based on the facts found may be 
assigned following the initial grant of service connection.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In this case, as 
the rating action appealed from was the initial grant of 
service connection for the veteran's PTSD, the RO should 
consider the proper evaluations to be assigned for the 
veteran's PTSD pursuant to the Court's holding in Fenderson.

In addition, the Court held in Holland v. Brown, 6 Vet. App. 
443 (1994) that a claim for a total disability rating based 
on individual unemployability due to a service-connected 
disability is "inextricably intertwined" with a rating 
increase claim on the same condition.  Thus, the veteran's 
TDIU claim must be deferred pending the outcome of the 
increased rating claim.

In view of the foregoing, the case is REMANDED to the RO for 
the following development:

1.  The RO should contact the veteran 
through his attorney and obtain the names 
and addresses of all mental health care 
providers who have treated him for the 
service connected PTSD in recent years.  
After securing any necessary releases, 
the RO should obtain all records that are 
not already contained in the claims 
folder to include those from the Oklahoma 
City VA medical center.  Once obtained, 
all records should be permanently 
associated with the claims file.  

2.  The Social Security Administration 
should be contacted and asked to furnish 
any medical records and administrative 
decisions which have been prepared in 
connection with the veteran's claim for 
SSA disability benefits.  

3.  Following completion of the above 
development, the veteran should be 
afforded VA psychiatric examination.  All 
disability should be evaluated in 
relation to its history in light of the 
whole recorded history.  The claims 
folder must be made available to the 
examiner for review prior to the 
examination.  A copy of this Remand must 
be furnished to the examiner prior to the 
examination.  The psychiatric examiner 
should provide accurate and fully 
descriptive assessments of all clinical 
findings and address the presence or 
absence of the specific criteria set 
forth in diagnostic code 9411 of the 
rating schedule.  The examiner should 
also provide a full multiaxial evaluation 
to include the assignment of a numerical 
score on the Global Assessment of 
Functioning Scale (GAF Scale).  It is 
imperative that the examiner include an 
explanation of the significance of the 
assigned numerical score. 

4.  Upon receipt of the examination 
report, the RO should review the 
examination report to ensure that it is 
adequate for rating purposes.  If an 
examination is inadequate for any reason, 
the RO should return the examination 
report to the examining physician and 
request that all questions be answered.

5.  After completion of the requested 
development, the RO should review the 
veteran's claim.  Consideration should be 
given to the holdings in Massey, Green, 
Holland and Fenderson.  If the action 
taken remains adverse to the veteran in 
any way, he and his representative should 
be furnished an appropriate supplemental 
statement of the case to include the 
provisions of 38 C.F.R. § 3.655 which 
should be adhered to in the event that 
the veteran fails to appear for a 
scheduled examination without good cause.  
If the veteran fails to appear for a 
scheduled examination, the RO should 
include verification in the claims folder 
as to the date the examination was 
scheduled and the address to which 
notification was sent.  The veteran and 
his representative should then be 
afforded a reasonable opportunity to 
respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to ensure due process of law and to obtain 
additional information.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




